11TH COURT OF APPEALS
                                       EASTLAND, TEXAS
                                           JUDGMENT


A True Lucky Brand Oil & Gas                               * From the 132nd District
Company, LLC d/b/a Lucky Brand                               Court of Scurry County,
Oil & Gas Company,                                           Trial Court No. 24320.

Vs. No. 11-12-00340-CV                                     * April 4, 2013

Hagenbuch Ranch, LLC et al.,                               * Per Curiam Memorandum Opinion
                                                              (Panel consists of: Wright, C.J.,
                                                              McCall, J., and Willson, J.)

    This court has considered Enduring Resources, LLC’s motion to dismiss for want of
prosecution and concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed for want of prosecution. The costs incurred by reason of
this appeal are taxed against A True Lucky Brand Oil & Gas Company, LLC d/b/a Lucky Brand
Oil & Gas Company.